Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-14-2005

USA v. Bendolph
Precedential or Non-Precedential: Precedential

Docket No. 01-2468




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Bendolph" (2005). 2005 Decisions. Paper 1537.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1537


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                 Nos. 01-2468 & 02-2624


                            UNITED STATES OF AMERICA

                                              v.

                                HERBERT L. BENDOLPH,
                                             Appellant at No. 01-2468

                                      JULIO OTERO,
                                               Appellant at No. 02-2624


                     On Appeal from the United States District Court
                              for the District of Delaware
                            D.C. Criminal No. 95-cr-00068
                             (Honorable Sue L. Robinson)

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            D.C. Criminal No. 96-cr-00005-3
                              (Honorable Sylvia H. Rambo)


      Present: SCIRICA, Chief Judge, SLOVITER, NYGAARD, ROTH, McKEE,
      RENDELL, BARRY, AMBRO, FUENTES, SMITH, CHERTOFF, FISHER
                     and VAN ANTWERPEN, Circuit Judges

                                         ORDER

       A majority of the active judges having voted for rehearing en banc in the above

appeal, it is ordered that the Clerk of this Court list the above case for rehearing en banc
at 10:00 a.m. on Wednesday, February 23, 2005.


                                                 BY THE COURT,

                                                 /s/ Anthony J. Scirica
                                                 _____________________________
                                                 Chief Judge

DATED: January 14, 2005
SMA:CC:TO: RA, DF, MS, RL, WB, TS




                                          2